IN THE COURT OF APPEALS OF IOWA

                                    No. 22-0953
                               Filed October 5, 2022


IN THE INTEREST OF L.S. and J.S.,
Minor Children,

A.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Daniel L. Block,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.




      Joseph G. Martin, Cedar Falls, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Rachel Antonuccio of the Waterloo Juvenile Public Defender’s Office,

Waterloo, attorney and guardian ad litem for minor children.



      Considered by Bower, C.J., and Vaitheswaran and Tabor, JJ.
                                          2


BOWER, Chief Judge.

       A mother appeals the termination of her parental rights.1 On our de novo

review, we affirm. See In re W.M., 957 N.W.2d 305, 312 (Iowa 2021).

       A.S. is the mother of L.S., born in 2017, and J.S., born in 2021. During the

summer of 2020, while the mother was in jail for stabbing her boyfriend J.T., L.S.

and an older sibling were left in J.T.’s care. Soon after the mother’s release from

jail in July, a report was made to the department of human services (DHHS)2 that

J.T. had touched the older child inappropriately; the mother and J.T. denied any

inappropriate physical contact, and the mother tried to convince the older child the

touching did not happen.      A written safety plan prohibiting J.T. from having

unsupervised contact with the children was entered. In August, J.T. was reported

to have abused illegal drugs while caring for L.S. and the older sibling.

       In September, both L.S. and the older sibling tested positive for illegal drugs

and were removed from the home and placed in family foster care.3 Also in

September, the mother was given a deferred judgment on three charges from the

June 2020 stabbing incident and was placed on probation. Over the course of

2020, DHS issued founded child abuse reports against the mother for physical

abuse, presence of illegal drugs, and denial of critical care.




1 The supreme court dismissed the appeal by J.S.’s father, J.T., as untimely. There
is no paternal appeal concerning L.S.
2 In 2022, the legislature merged the department of human services with the

department of public health into the Iowa Department of Health and Human
Services, with the transition starting July 1, 2022. See 2022 Iowa Acts ch. 1131
§ 51.
3 The older child was initially in foster care with L.S. but was later placed with a

paternal relative; the older child is not a subject of this appeal.
                                          3


       When J.S. was born in May 2021, the hospital refused to discharge the child

due to the mother’s comments about leaving the state and placing the child with

J.T. in Wisconsin. The child was removed by court order and placed with L.S.’s

foster family.

       In early July, J.T. was arrested for domestic abuse assault on the mother,

and a no-contact order was issued. Later in July, and again in August, J.T. was

charged with violating the no-contact order.

       The mother made progress and participated in services, including taking

anger-management classes, completing a SafeCare parenting program, and

attending therapy. But, as a result of a December probation violation, the mother

was placed in a residential correctional facility in February of 2022. After violating

the rules at the residential facility, she was moved to jail in April where she

remained until after the April 25 termination hearing. The mother swings between

cooperating with services and displaying hostility and resistance to DHS and other

providers.

       On May 18, the juvenile court found grounds for termination of the mother’s

parental rights had been established under Iowa Code section 232.116(1)(e), (f),

and (h) (2022).

       The mother appeals, asserting termination of her parental rights is not in the

best interests of the children. She argues the court’s main concerns have been

resolved.    She claims the juvenile court should have deferred permanency

because she expected to be placed at a women’s correctional facility where she

could soon reengage in services and be available for the children to be placed with

her.
                                           4


       Normally, we follow a three-step analysis when reviewing the termination of

parental rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We determine if a

ground for termination under Iowa Code section 232.116(1) has been established,

if the best-interests analysis of section 232.116(2) supports termination; and if an

exception to termination in section 232.116(3) applies. Id. at 472–73. If any step

is not contested, we need not address it. In re P.L., 778 N.W.2d 33, 40 (Iowa

2010). Here, the mother does not contest either the first or third steps.

       “[T]he court is required to use the best-interest framework established in

section 232.116(2) when it decides what is in the best interest of the child.” Id. at

37. Therefore, we “give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child.” Iowa Code

§ 232.116(2). This includes considering the child’s foster placement and relevant

testimony or written statement from a foster parent. See id. § 232.116(2)(b).

       The juvenile court found:

              [The mother] has not acknowledged how her behaviors,
       history of domestic violence[,] and putting her own needs ahead of
       her children has affected her life or placed the children at risk. [She]
       has demonstrated no meaningful effort at discontinuing her
       relationship with [J.T.] or follow through services which may assist
       her in providing a safe and stable home for the children, despite
       nearly two years of services. [The mother] has failed to follow
       through with mental health counseling which could assist her in
       addressing the issues which led to the children’s removal from her
       care or prevent her from perpetrating further abuse or neglect.

       L.S. has expressed fear of the mother to various service providers, and the

child’s behavior regressed after visits.       J.S. has never been in the mother’s

custody, and they have only a limited bond. The case started in the summer of
                                          5


2020 with domestic violence by the mother and an unsafe caretaker for the

children.   Despite participating in anger-management classes, the mother

continued to have outbursts, which set her back in her visitation and probation,

and has played a part in her return to jail at the time of the termination hearing.

       “It is well-settled law that we cannot deprive a child of permanency after the

State has proved a ground for termination under section 232.116(1) by hoping

someday a parent will learn to be a parent and be able to provide a stable home

for the child.” P.L., 778 N.W.2d at 41. “Time is a critical element,” and once the

statutory period for reunification has passed, “termination proceedings must be

viewed with a sense of urgency.” In re C.B., 611 N.W.2d 489, 495 (Iowa 2000). It

is not in these children’s best interests to wait longer for the mother to establish a

safe, stable, and nurturing home.

       Termination of the mother’s parental rights is in the best interests of the

children, and additional time is not warranted.

       AFFIRMED.